Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12 April 2022 has been entered. Claims 1-2 and 4-14 are pending. Applicant’s amendments have overcome the rejections under 35 USC 112(b) set forth in the previous office action; those rejections are withdrawn. Applicant’s amendments incorporate previously indicated allowable subject matter into the independent claims; therefore, the rejections under 35 USC 102 and 103 set forth in the previous office action are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 4, and 12 include the previously indicated allowable subject matter identified in the non-final office action dated 18 January 2022. Reasons for allowance are set forth therein, with the relevant details reiterated below.
The closest prior art of record is Mickeler (US 2011/0150664 A1), as applied in the previous office action.
Regarding claims 1 and 12, Mickeler fails to disclose the installation angle increases in the blade central region from 35% to 60% with respect to the outer radius; instead, the blade central region disclosed by Mickeler is located at a relative radius of 0.9, i.e. 90%, and there is no teaching, suggestion, motivation, or rationale in the prior art of record to modify the location of that central region.
Regarding claim 4, Mickeler fails to disclose the installation angle has a local maximum in a region of between 35% and 80% with respect to the outer radius. Mickeler is silent about the exact value of the installation angle but does disclose a constantly decreasing installation angle in the claimed region (Mickeler, Fig. 6b); thus, Mickeler fails to disclose any local maximum in the claimed region of the blade, and there is no teaching, suggestion, motivation, or rationale in the prior art of record to modify the installation angle of Mickeler to include a local maximum in the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawlor (US 5,474,425), Wood (US 2010/0119374 A1), Herr et al. (US 8,061,996), Madsen et al. (US 9,611,833), and Corten (US 10,060,274) disclose twist curves, i.e. installation angle distributions, for wind turbine blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745